Citation Nr: 0212518	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-05 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for onychomycosis of the toes, for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran had military service from October 1958 to April 
1959.  He died in July 2000, and the appellant is his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2001 RO decision that denied the appellant's 
claim for an increased rating in excess of 30 percent for 
onychomycosis of the toes, for accrued benefits purposes.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected onychomycosis of the toes 
was a fungal infection which primarily involved the toenails.  
This disorder was productive of no more than constant 
exudation or itching, extensive lesions, or marked 
disfigurement; the condition was not exceptionally repugnant.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
onychomycosis of the toes have not been met; and the 
requirements for accrued benefits have not been met. 38 
U.S.C.A. §§ 1155, 5121 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.1000, 4.20, 4.118, Codes 7806, 7813 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran underwent a VA examination, and VA medical 
records have been obtained.  Prior to his death, the veteran 
was notified of evidence required to substantiate the claim.  
Such notice is found in requests for evidence, the rating 
decision, the statement of the case and supplemental 
statements of the case, and in a Board remand.  The veteran 
and the appellant's representative have submitted written 
arguments.  The Board concludes that the notice provisions of 
the VCAA and companion regulation have been satisfied in this 
case to the extent possible.  Id.  
Another VA examination was scheduled, but was not conducted 
due to the veteran's death.  Based on the entire record, the 
Board finds that all relevant evidence has been developed to 
the extent possible, and the duty to assist provisions of the 
VCAA and implementing regulation have been satisfied.

Factual Background

During his lifetime, the veteran was service-connected for 
onychomycosis of the toes, rated 30 percent disabling since 
November 1984.  The United States Court of Appeals for 
Veterans Claims has recognized that "Onychomycosis is a 
"fungal infection of the nail plate, usually caused by 
species of Epidermophyton, Microsporum, and Trichophyton, and 
producing nails that are opaque, white, thickened, friable, 
and brittle." Dorland's Illustrated Medical Dictionary 
(Dorland's) 1177 (27th ed. 1988).)" Davenport v. Brown, 7 
Vet App 476 (1995)

VA outpatient treatment records dated from 1990 to 1993 
reflect regular palliative foot care at the podiatry clinic 
for onychomycosis of the toes.  He was also treated for 
chronic tinea pedis.  His toenails were described as 
thickened and dystrophic, and they were trimmed at each 
appointment.

In March 1993, the veteran filed a claim for an increased 
rating for onychomycosis of the toes.  

At an April 1993 VA examination of the veteran's feet, the 
veteran reported a lengthy history of fungus of the feet.  He 
said that over the years he had seen various doctors and been 
given various types of topical therapy.  He complained of 
soreness when the skin and toenails became thick.  He said 
one toe felt numb.  On examination, the skin was normal, and 
all toenails were thickened.  The diagnosis was possible 
onychomycosis.

In a May 1993 rating decision, the RO denied an increase in a 
30 percent rating for service-connected onychomycosis of the 
toes.  The veteran appealed.  

In a statement dated in June 1993, the veteran essentially 
asserted that his recent VA examination was inadequate, and 
that the doctor did not properly review his historical 
medical records.  The veteran stated that he thoroughly 
cleaned his feet on the night before and on the morning of 
his VA examination, and that he had applied Clotrimazole to 
his feet.  He said that his feet were itching on the day of 
the VA examination, but were not flaking only because of his 
self-care prior to the examination.  He said that if he did 
not use medication to control his condition, his feet broke 
down and became odorous, exudative, and itched extensively.  
He said he was currently using Tinactin, Lotrimin, and 
Clotrimazole for his feet.  He also said his right big toe 
had been numb ever since it was cut while his toenail was 
being trimmed at the VA.  

In a statement dated in July 1993, the veteran reiterated his 
assertions and said that he believed a 50 percent rating 
should be assigned for his onychomycosis of the toes since a 
50 percent rating was required in order for him to obtain 
arch supports from VA.  He said that he compensated for the 
soreness of his feet in the way he walked, and that therefore 
the necessity for arch supports was due to his onychomycosis 
of the toes.  He said his foot condition had been worse in 
the recent warm weather.  He said his foot condition was 
repugnant, and that his friends and family had told him as 
much.  He stated that his feet itched constantly, and that he 
frequently applied foot ointment.  He enclosed a VA Form 
entitled Request for Prosthetic Services dated in November 
1991 which reflects that shoe inserts were prescribed for the 
veteran's pes planus (flat feet) foot type.

In an August 1993 statement, A. I. Berliner, MD, indicated 
that he examined the veteran in June 1993 for chronic painful 
abnormal toenails.  He indicated that all ten toenails were 
thick, yellow, and hyperkeratotic, and that a KOH examination 
showed multiple budding yeast and some hyphae.  The diagnosis 
was chronic tinea unguium (onychomycosis).  Dr. Berliner 
prescribed topical medication as the veteran reported that he 
was [in]tolerant to the usually preferable oral therapy.

During a December 1993 RO hearing, the veteran reiterated 
many of his assertions.  He said he worked as a custodian and 
was on his feet much of the time.  He said his feet became 
sore, itchy, and sweaty while he was working.  He said he had 
ulcerations on his toes every so often, and that his toes 
were always red and raw and sometimes bleeding.  He said he 
put medication on his feet every day.  He stated that he had 
missed a couple of months from work due to his bilateral foot 
condition.  He said his feet were steadily worsening, and 
that he had pain around his toenails and under his arches.  
He stated that his most significant foot problem was constant 
aching, odor, and "breaking down".

By letters dated in March and April 1994, and in subsequent 
statements, the veteran reiterated many of his assertions.

In an October 1995 statement, Dr. Berliner indicated that he 
examined the veteran's feet in September 1995, and that the 
veteran reported that his toenails were painful.  He said 
that all of the toenails were thickened and dystrophic, and 
indicated that it was most likely that the veteran had fungal 
infections of his toenails. 

In an August 1997 decision, the Board denied the veteran's 
claim for an increased rating for onychomycosis of the toes.  
The veteran's motion for reconsideration of the Board 
decision was denied in December 1997.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 1999 joint motion to the Court, 
the parties (the veteran and the VA Secretary) requested that 
the August 1997 Board decision be vacated and the issue 
remanded; the joint motion was granted by a March 1999 Court 
order.  The case was subsequently returned to the Board, and 
in September 1999, the case was remanded to the RO in order 
to obtain VA medical records and for a VA examination.

In an October 1999 statement, the Director of Veterans' 
Affairs for Walpole, Massachusetts said that the veteran had 
a serious problem with his feet, and that he had periodically 
come to that office to report "agonizing of both feet".  By 
a statement dated in October 1999, the veteran stated that he 
wore soft shoes at work as they did not rub against his toes 
as much as hard work shoes did.

In June 2000, the RO requested VA medical records dated from 
January 1994 to the present.  In July 2000, the RO received 
VA medical records dated from 1994 to 1996 which reflect that 
the veteran was treated at the podiatry clinic in February 
1994 for dermatophytosis and dystrophic nails.  The veteran 
was next treated in April 1996, at the podiatry clinic.  It 
was noted that the veteran had no specific complaints and did 
his own foot care at home.  The diagnostic impression was 
onychauxis (overgrowth or thickening of the nails).  The 
veteran's nails were trimmed.  The veteran was told to return 
only as needed.

The veteran died in late July 2000.  Although a VA 
examination had been scheduled, it was not conducted as the 
veteran had died.  After his death, the appellant filed a 
claim for accrued benefits, based on the veteran's claim 
(pending on appeal when he died) for an increased rating for 
service-connected onychomycosis of the toes.  By a letter 
dated in April 2001, the appellant's representative asserted 
that a 50 percent rating should have been assigned for the 
veteran's service-connected onychomycosis of the toes.  By a 
statement dated in May 2001, the appellant's representative 
asserted that the veteran's "skin condition" had worsened 
prior to his death.

Analysis

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121 (West Supp. 
2001); 38 C.F.R. § 3.1000 (2001); Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).  Although the appellant's claim for 
accrued benefits is separate from the increased rating claim 
that the veteran filed prior to his death, the accrued 
benefits claim is "derivative of" the veteran's claim and 
the appellant takes the veteran's claim as it stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).  Entitlement to accrued benefits must be 
determined based on evidence that was physically present or 
constructively present (such as VA treatment records) in the 
veteran's claims folder when he died.  Ralston v. West, 13 
Vet. App. 108 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).

Onychomycosis of the toes is a fungal infection of the toe 
nail plate.  See Davenport v. Brown, 7 Vet App 476 (1995).  
The Board notes that the veteran was not service-connected 
for a skin disorder of the feet.  As an unlisted condition, 
onychomycosis of the toes is rated by analogy to 
dermatophytosis (a fungal infection of the skin of the feet), 
which is evaluated under the rating code for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  38 C.F.R. §§ 4.20, 
4.118, Code 7813 (2001).  A 30 percent rating is assigned for 
eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement.  A 50 percent rating, the next 
higher and maximum rating, is assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when it is exceptionally 
repugnant.  38 C.F.R. § 4.118, Code 7806 (2001).

Effective August 30, 2002, the rating criteria for skin 
disorders was revised.  However, these are not applicable in 
this case, as they cannot be applied retroactively to assess 
the veteran's toenail condition prior to his death in July 
2000.

VA and private medical records from 1990 to 1996 show the 
veteran received periodic treatment (including various 
medications) for a fungal infection of the toenails and of 
the skin of the feet.  Since the veteran was not service-
connected for a disorder of the skin of the feet, symptoms of 
such a disorder may not be considered when rating the 
service-connected onychomycosis of the toenails.  See 38 
C.F.R. § 4.14 (2001) (The use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is not permitted.)  Similarly, 
although the veteran has asserted that arch supports were 
prescribed due to his service-connected toenail disorder, the 
medical evidence shows that such supports were in fact 
prescribed due to non-service-connected flat feet, and thus 
impairment from flat feet may not be considered when rating 
the service-connected onychomycosis of the toes.  

The medical evidence shows the veteran's onychomycosis of the 
toes was manifested by thickened, dystrophic, and infected 
toenails.  The veteran repeatedly complained of constant 
itching and odor of his feet.  The Board finds that the 
service-connected onychomycosis of the toes was productive of 
no more than constant exudation or itching, extensive 
lesions, or marked disfigurement, which are the requirements 
for a 30 percent rating under Code 7806.  The requirements 
for a 50 percent rating under this code are not shown.  
Specifically, there is no medical evidence of ulceration of 
the toes, and the veteran did not complain of and the 
evidence does not show any objective findings or diagnoses of 
systemic or nervous manifestations.  The veteran described 
his feet as repugnant in written statements, however, the 
weight of the evidence does not suggest that his toenails or 
feet were exceptionally repugnant, which is required for a 50 
percent rating.  The onychomycosis was essentially limited to 
the toenails, an area generally concealed from public view.  

At the 1993 hearing and in numerous written statements, the 
veteran argued that the April 1993 VA examination did not 
provide a true picture of the severity of his service-
connected onychomycosis of the toes because he washed and 
prepared his feet prior to the examination.  The examination 
showed that the skin was normal and the nails were thickened.  
Similar findings were demonstrated in 1996.  This evidence 
shows that the condition was controlled by medication and 
proper hygiene, which goes against the claim.  The weight of 
the evidence shows that the overall disability picture more 
closely approximates the criteria for a 30 percent rating, 
than a 50 percent rating, and thus the lower rating of 30 
percent is to be assigned.  38 C.F.R. § 4.7 (2001).

The preponderance of the evidence is against the appellant's 
claim for a rating in excess of 30 percent for the veteran's 
onychomycosis of the toes, for accrued benefits purposes.  
Consequently, the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  It follows that the 
appellant is not entitled to accrued benefits based on the 
claim which was pending when the veteran died.

ORDER

The claim for accrued benefits, based on a claim for an 
increased rating for onychomycosis of the toes, is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

